DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
3.	The disclosure is objected to because of the following informalities:
On page 7, lines 2-4, the reference character “100” is associated with the first sub-controller, while Fig. 2 shows the reference character “110” associated with the first sub-controller.  
On page 7, lines 2-4, the reference character “110” is associated with the first main controller, while Fig. 2 shows the reference character “100” associated with the first main controller.  
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “suction unit configured to suction a transport target article by negative pressure”, as recited in Claims 1 and 2;
The “moving device configured to move the suction hand from a placing unit on which the transport target article is placed to the transporting surface”, as recited in Claims 1 and 2;
The “turning-over section configured to rotate the suction hand around an axis in a horizontal direction perpendicular to a gravity direction, from an orientation in which the suction unit faces down along the gravity direction and a suction surface of the suction unit intersects the gravity direction”, as recited in Claims 1 and 2;
The “imaging device
The “control device configured to control the suction device and the moving device”, as recited in Claims 1 and 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akama, US 10, 005,188.
With regard to Claims 1 and 2, Akama discloses a picking system (100, Figs. 1-8, C1, L66 – C11, L41) comprising:
a suction device (Figs. 2-8, C4, L26 – C11, L41) including a suction hand (15, 153, 154) that has a suction unit (155) configured to suction a transport target article (1) by negative pressure, and a pump that exerts the negative pressure onto the suction unit (C6, L45-57; Note: a pump that creates a negative pressure is inherent to this disclosure);
a conveyor (60, Figs. 1-2, C2, L27 – C4, L25) having a transporting surface 2, 60, Fig. 2); 
a moving device (11, 12, 13) configured to move the suction hand from a placing unit (50) on which the transport target article is placed (Figs. 1-2) to the transporting surface (2, 60, Figs. 1-2, C4, L26 – C5, L7), the moving device including a turning-over section (14, Figs. 2-8) configured to rotate the suction hand around an axis (15c) in a horizontal direction perpendicular to a gravity direction (Figs. 3-8, C5, L8-35), from an orientation in which the suction unit faces down along the gravity direction (Figs. 3-4) and a suction surface of the suction unit intersects the gravity direction (Figs. 5-6); 
an imaging device (30, Figs. 1-2) configured to capture an image of the transport target article (C3, L43-54); and 
a control device (20, Figs. 1-2) configured to control the suction device and the moving device (C2, L66 – C3, L42) wherein when it is determined based on the image obtained by the imaging device that the transport target article needs to be moved to the transporting surface with a front side and back side of the transport target article turned over (C7, L1 – C9, L4), the control device causes 
the suction unit to suction the transport target article (Figs. 2-4, C7, L5-21), 
the moving device to transport the transport target article to a position above the transporting surface  (13, Figs. 7-8, C7, L18-21, L33-35) 
the turning-over section (14) to set the suction hand to an orientation in which the transport target article is positioned above the suction unit in the gravity direction and a direction substantially orthogonal to the suction surface is inclined with respect to the gravity direction (Figs. 5-6, C7, L22-35; Note: The claims do not specify the angle of inclination, and therefore, an angle of 90° with respect to the horizontal axis is being construed to be “inclined”) and 
the suction unit to release the suction of the transport target article (Fig. 8, C7, L35-36).


With regard to Claim 3, Akama discloses wherein the suction unit (155) includes a plurality of suction units (Figs. 3-6); when it is determined that the transport target article needs to be turned over, the control device selects a suction unit to be used based on the image obtained by the imaging device (Figs. 5-6, C5, L62 – C6, L29), and, if more than one suction unit is to be used, causes the moving device to bring the suction surfaces of the suction units into contact with the transport target article in an orientation in which an approximate center of the in-use suction units faces an approximate center of the transport target article, and causes the in-use suction units to suction the transport target article (Fig. 4, where the suctions units are centered with respect to the width/radial direction of the target object).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Akama, as described above, in view of Ubida et al., US 20080093371.  
While the use of a pump is well known in the material handling arts to create a suction, vacuum, or negative pressure (e.g., see US 2010/0135760 and 
In the event that the term “inclined” cannot be construed to include an angle of 90° with respect to the horizontal axis, Ubida discloses a suction device that can be pivoted to any number of inclined angles for both picking up and releasing the article (Figs. 11-14).  It would have been obvious to one of ordinary skill in the art to modify Akama such that it picked up or released the article at an angle up to about 89° because it would provide the capability to pick up or release articles having an irregular shape (as shown by Akama in Figs. 9-14). 
Allowable Subject Matter
11.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0135760 and US 2015/0274447 disclose the use of a pump to create a suction, vacuum, or negative pressure in a suction device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652